Crane, J. (concurring in part and dissenting in part).
This is a contested proceeding commenced by the petitioner Chase Manhattan Bank as cotrustee of a testamentary trust created under paragraph Eighth (B) of the will of the decedent Blanche D. Hunter for the benefit of her granddaughter, the now-deceased objectant Pamela Townley Creighton,1 to settle its first intermediate account as to that trust.
Blanche D. Hunter died testate in December 1972 with a gross estate valued in excess of $30 million. Under articles Eighth (A) and (B) of her will, she had established two equal residuary trusts for the benefit of each of two granddaughters, Alice F. Creighton and Pamela Townley Creighton (hereinafter the Eighth [A] Trust and the Eighth [B] Trust, respectively). The trusts were each to be funded with one half of the decedent’s residuary estate, and provided for periodic payments of income for life, with the remainder to be disposed of pursuant to a power of appointment. Each trust also provided that, in the event either granddaughter, upon her death, failed to exercise the power of appointment or had no issue, the balance of the first deceased granddaughter’s trust was to be transferred to the surviving granddaughter.
Blanche D. Hunter’s will was admitted to probate in January 1973. Lincoln Rochester Trust Company, the predecessor by various mergers and consolidations to Chase Manhattan Bank (hereinafter collectively referred to as Chase), and James W. Cook were appointed coexecutors of the estate and cotrustees of the trusts. The coexecutors filed their estate account in March 1976. Because the coexecutors were also cotrustees of the Eighth (A) and (B) Trusts, they served citations in the estate accounting proceeding pursuant to SCPA 2210 (10) upon, among others, Alice F Creighton and the objectant. The objectant appeared, through counsel, in the estate accounting proceeding and filed a single objection to the amount of the coexecutors’ attorney’s fees. That objection was resolved by the parties, and the estate account was approved by decree dated June 1, 1977 (hereinafter the 1977 decree).
Alice F. Creighton died on March 11, 1980. Because she had no issue at the time of her death and had not exercised her power of appointment, the assets of the Eighth (A) Trust poured over into the objectant’s Eighth (B) Trust. In July 1981 Chase *130and Cook, as cotrustees of the Eighth (A) Trust, filed their account for that trust. Because the cotrustees were once again accounting to themselves in that proceeding as cotrustees of the Eighth (B) Trust, they served a citation pursuant to SCPA 2210 (10) upon, among others, the objectant. The objectant executed a waiver and consent to the accounting. On December 10, 1981, the court issued a decree (hereinafter the 1981 decree) settling the account of Chase and Cook as cotrustees of the Eighth (A) Trust.
Chase and Cook continued to serve as cotrustees of the Eighth (B) Trust until Cook’s death in August 1996. On November 25, 1997, Chase filed its intermediate account of the Eighth (B) Trust that is the subject of this proceeding. Chase originally obtained a waiver and consent from the objectant with respect to the underlying account, and the Surrogate’s Court issued a decree in 1998 (hereinafter the 1998 decree) judicially settling Chase’s account as the surviving cotrustee of the Eighth (B) Trust. The objectant subsequently moved to vacate the 1998 decree and to withdraw her waiver and consent on the ground that it had been improperly obtained. After a hearing, the Surrogate’s Court vacated the waiver and consent on the ground that Chase failed to show that the objectant’s execution of it was properly obtained, and the court thereupon vacated the 1998 decree (see Matter of Hunter, 190 Misc 2d 593 [2002]).
The objectant thereafter filed her objections to the Eighth (B) Trust account based, inter alia, upon Chase’s failure to diversify the assets in the trust which consisted almost exclusively of Eastman Kodak Company (hereinafter Kodak) stock that had precipitously declined in value. The objectant sought to surcharge Chase for breaching its fiduciary duties in this, as well as several other respects, including its failure to object, in its capacity as cotrustee of the Eighth (B) Trust, to the prior account proceedings for the estate and the Eighth (A) Trust. Chase sought to dismiss objections 4, 5, 6, 8, 9, 12, and 13 as barred by the doctrine of res judicata. It argued that the 1977 decree and the 1981 decree conclusively resolved all matters relating to its administration of Blanche D. Hunter’s estate, its funding of the trusts, and its retention of the Kodak shares as coexecutor and cotrustee of the Eighth (A) Trust. Chase argued that, since the objectant appeared in both previous accountings and failed to raise any of the allegations set forth in the objections at issue here, she is precluded from doing so in the instant proceeding.
The Surrogate’s Court, inter alia, denied those branches of Chase’s motion which were to dismiss, pursuant to CPLR 3211, *131or in the alternative, pursuant to CPLR 3212, objections 4, 5, 8, and 9, and certain provisions of objections 6, 12, and 13, to the account. The Surrogate’s Court dismissed the objections to the extent the objectant sought to surcharge Chase as the coexecutor of the estate or cotrustee of the Eighth (A) Trust for any improprieties allegedly committed in those capacities. The Surrogate’s Court found that Chase failed to prove that the doctrine of res judicata barred the objections to Chase’s actions as cotrustee of the Eighth (B) Trust, since those actions were not subject to judicial scrutiny in the prior accounting proceedings. Furthermore, noting that a fiduciary serving in multicapacities owes a special duty to its beneficiaries, the Surrogate’s Court held that SCPA 2210 (10) did not exonerate a fiduciary for failing to scrutinize its actions as the accounting fiduciary simply by issuing process to, inter alia, the objectant in the prior proceedings. The court stated that such an interpretation of the statute was better left for possible legislative action.
The question presented on this appeal is whether the Surrogate’s Court erred in holding that neither SCPA 2210 (10) nor the doctrine of res judicata bars the objectant’s claims against Chase for its failure to object, in its capacity as the Eighth (B) trustee, to its own 1977 and 1981 accountings filed in its other fiduciary capacities. I would hold that the Surrogate’s Court properly denied those branches of the motion which were to dismiss the objections at issue.
The doctrine of res judicata is based on the premise that, once a person has been afforded a full and fair opportunity to litigate a particular issue, he or she may not be permitted to do so again. As defined in treatises and case law, the doctrine stands for the proposition that an existing, final judgment, rendered upon the merits by a court of competent jurisdiction is conclusive upon the parties and those in privity with them, in any subsequent action, as to the issues of fact and questions of law necessarily decided therein (see 8B Carmody-Wait 2d § 63:442; Gramatan Home Inv. Corp. v Lopez, 46 NY2d 481, 485 [1979]).2 The decree of a Surrogate’s Court judicially settling the account of an executor or testamentary trustee can be res judicata only as to “mat*132ters embraced in the account and decree” (Matter of Williams, 1 AD2d 1022, 1023 [1956]; see Matter of Schaefer, 18 NY2d 314, 318 [1966]; Matter of Rudin, 292 AD2d 283 [2002]; Matter of Seaman, 275 App Div 484, 490 [1949], affd 300 NY 756 [1950]; Matter of Grace, 62 Misc 2d 51, 55 [1970], affd 35 AD2d 783 [1970]; Matter of Jones, 13 Misc 2d 678, 681 [1958], affd 8 AD2d 829 [1959]; 7 Warren’s Heaton, Surrogates’ Courts § 102.03, at 102-134-102-138 [6th ed rev]). “ ‘Matters embraced in a decree and in the account . . . include only those matters which are clearly and specifically set out and which can be definitely ascertained from a reading of the account and decree’ ” (Matter of Williams, supra at 1023, quoting Matter of Seaman, supra at 490).
Chase argues that the objectant was properly made a party to the 1977 estate accounting proceeding and the 1981 Eighth (A) Trust accounting proceeding pursuant to SCPA 2210 (10). Since Chase served in a multiple fiduciary capacity, i.e., as the coexecutor of the estate and as a cotrustee of the Eighth (A) and (B) Trusts, it was accounting to itself in separate capacities in both the estate and the Eighth (A) Trust accounting proceedings. Chase claims that it could not represent the interests of the objectant in its capacity as the cotrustee of the Eighth (B) Trust in either of those proceedings. It was the duty of the objectant Pamela T. Creighton, Chase continues, to protect her own interests as beneficiary of the Eighth (B) Trust by filing in the estate and Eighth (A) Trust accountings objections to Chase’s actions since Chase became her adversary in those proceedings. Because she did not file any objections to the accountings in those proceedings, Chase argues that she is now barred from filing objections to the Eighth (B) Trust accounting. The acts of which she now complains, inter alia, the retention of Kodak stock and the delay in taking possession of the trust corpus, Chase contends, were disclosed as part of, and thus necessarily embraced in, those earlier accountings.
Thus, Chase claims, and the majority so holds, that all of the objections the objectant seeks to raise in this proceeding could and should have been raised in those prior proceedings, and *133therefore, that the objectant is barred from interposing these objections in this proceeding.
The objectant argues that all of the claims she seeks to raise against Chase are directed at its breaches of duty as the Eighth (B) trustee, and that these objections could not have been raised in the estate or Eighth (A) Trust accounting proceedings. For example, the objectant asserts that Chase breached its duty in 1973 as the Eighth (B) trustee to take possession of and diversify the Eighth (B) Trust assets, and that Chase breached its duty as the Eighth (B) trustee in failing to protect the interests of the Eighth (B) Trust beneficiaries in the 1977 estate accounting and the 1981 Eighth (A) Trust accounting. I conclude that the law, the facts, and the equities all favor the objectant’s position.
“Executors and trustees are charged as fiduciaries with one of the highest duties of care and loyalty known in the law” (Pepper v Zions First Natl. Bank, N.A., 801 P2d 144, 151 [Utah 1990]). It is not generally necessary to cite a trust beneficiary in an accounting proceeding if the accounting executor and the trustee are different persons, on the assumption that the interests of the beneficiaries are sufficiently protected by citing the trustee (see SCPA 2210 [7]; Matter of Parkinson, 134 Misc 2d 565, 565-566 [1987]). The trustee actually represents the person interested in the trust and remains accountable to her on the trustee’s accounting if there is a failure to protect her interests (see Matter of Ziegler, 157 Misc 2d 423, 427 [1993]).
Where the executor and the trustee are one and the same, however, the SCPA prohibits an accounting fiduciary from accounting to itself in a separate capacity, unless there is at least one other trustee who is not also a coexecutor, on the theory that an individual may not discharge himself from liability (see Matter of Parkinson, supra at 566; see also Fisher v Banta, 66 NY 468, 481 [1876]; Matter of Haigh, 125 Misc 365, 366-367 [1925], affd 219 App Div 816 [1927]). Where, as here, the executor and trustee are the same and there is no trustee who is not also a coexecutor, the SCPA provides that, in addition to the accounting party appearing in its separate capacity, it must issue process to all persons interested in the estate or trust (see SCPA 2210 [10]).3 Subdivision (10) was added in 1927 (Surrogate’s Court Act § 262, as amended by L 1927, ch 632), “to prevent an executor from taking advantage of [its] dual relationship to *134evade [its] liability as executor in a transaction with [itself] as trustee, and to permit interested persons to make timely objections to [its] executorial acts” (Matter of Massimino, 143 Misc 119, 121 [1932]; see Fisher v Banta, supra; Matter of Haigh, supra), as well as “to avoid the appearance of self dealing by a fiduciary” (6 Warren’s Heaton, Surrogates’ Courts § 96.06 [1], at 96-41 [6th ed rev]).
I find that both Chase and the majority misinterpret the objections raised in this proceeding. It is this misinterpretation which I believe leads to this Court’s holding with which I disagree, that the surviving objections are barred. In the estate, accounting proceeding, the dereliction of the coexecutors in retaining the Kodak stock as it declined in value could have been raised by any of the beneficiaries cited in that proceeding. This included the objectant herein. However, one of the issues in this Eighth (B) Trust accounting is the failure of Chase, in its separate capacity as the Eighth (B) trustee, to object to the coexecutors’ acts of keeping the estate invested in the Kodak stock as it precipitously declined in value. This is a separate and distinct issue, like the others raised by the objectant, addressed to Chase’s alleged failures to act in its capacity as cotrustee of the Eighth (B) Trust, which could not have been raised, and thus was not embraced in, the earlier accountings.
In my view, there also is no merit to Chase’s assertion that it was relieved of its separate fiduciary duty to the objectant, Pamela Townley Creighton, as cotrustee of the Eighth (B) Trust by serving her with a citation in its accounting proceedings for the estate and Eighth (A) Trust. If this were accurate, there would be no purpose to the language in SCPA 2210 (10) which requires the accounting fiduciary, when accounting to itself in a separate capacity, to appear in that proceeding in its separate capacity and, “in addition,” to issue process to all interested parties. The drafters of SCPA 2210 (10) could simply have required the interested parties to be served and done away with any appear*135anee by the fiduciary in its separate capacity, if Chase’s argument were valid (see McKinney’s Cons Laws of NY, Book 1, Statutes § 231 [“(I)t is a general rule that every part of an act is to receive some consideration in determining its meaning, and that if possible meaning and effect be given to all its provisions and language”]). According to Chase, its appearance in its separate capacity means absolutely nothing because it is there only to receive the accounting and stand mute, and not to protect its beneficiaries. Yet, neither Chase nor the majority acknowledges the fact that Chase was entitled to collect commissions in its separate capacities (see SCPA 2307, 2309, 2312), at the same time that Chase claims it was authorized by virtue of SCPA 2210 (10) to abandon certain of its fiduciary obligations.
*134“10. Where an accounting fiduciary accounts to himself in a separate capacity as the fiduciary of a deceased beneficiary of the estate, or as trustee ... it shall not be sufficient to issue process to or obtain the appearance of the accounting party in such separate capacity only, but in addition process shall issue to all persons interested in the estate of the deceased beneficiary . . . or the trust of which the accounting party is trustee. The provisions of this subdivision shall not apply where the accounting fiduciary has in said separate capacity one or more co-fiduciaries who are not his co-fiduciaries in his accounting capacity.”
*135By adopting Chase’s interpretation of the intent of SCPA 2210 (10), the majority is relieving it and all other multicapacity fiduciaries of their duties as trustees to act with good faith, prudence, and undivided loyalty in the administration of a trust (see generally Meinhard v Salmon, 249 NY 458, 464 [1928]; Matter of Parkinson, supra; Matter of Menzie, 54 Misc 188, 193 [1907]), merely because they served in more than one capacity. I cannot join in a conclusion that serves to relieve Chase of the separate fiduciary obligation it owed to the objectant as the Eighth (B) trustee (see Restatement [Second] of Judgments § 36; Restatement [Second] of Trusts § 177; Matter of Parkinson, supra; Matter of Menzie, supra; see also Pepper v Zions First Natl. Bank, N.A., supra). Chase’s and the majority’s interpretation of SCPA 2210 (10) would inhibit rather than advance the precise purpose of that provision, that is, to prevent the fiduciary from taking advantage of its dual capacity. To enhance that objective, the objectant should not be foreclosed from challenging the second part of that dual capacity on the accounting in her own trust. It is this failure to fulfill its duties as trustee of the Eighth (B) Trust to which Pamela Townley Creighton’s objections are now directed, i.e. Chase’s failure to object to its own actions as executor or trustee of the Eighth (A) Trust. To conclude, as the majority does, that under the circumstances of this case the objectant should be estopped from complaining of Chase’s fiduciary failures as the Eighth (B) trustee in its accounting proceedings for the estate and Eighth (A) Trust is inequitable.
“A trustee’s duty is not diminished or altered because the trustee was also the executor of the estate that transferred its assets to the trust, even though the executor is absolved from li*136ability for [its] administration of the estate by a court order” (Pepper v Zions First Natl. Bank, N.A., supra at 152; see In re First Natl. Bank of Mansfield, 37 Ohio St 2d 60, 66, 307 NE2d 23, 26-27 [1974]; Dickerson v Camden Trust Co., 1 NJ 459, 64 A2d 214 [1949]). I would hold that “[although [Chase] acted as both executor and trustee, the duties of each office remained separate and independent from the other and did not merge. Thus, [Chase] as [the Eighth (B) Trust] trustee had a duty to act with the utmost fidelity to protect and preserve the [objectant’s] interests, even though [Chase] had to challenge its own conduct as executor [and as Eighth (A) Trust trustee]” (Pepper v Zions First Natl. Bank, N.A., supra at 151; cf. Matter of Massimino, supra at 121). My conclusion derives from the principle that a party appearing in an action in one capacity is not entitled to the benefits of res judicata in a subsequent action where it appears in a different capacity (see Pepper v Zions First Natl. Bank, N.A., supra at 152-153; Restatement [Second] of Judgments § 36 [2]; see also Continental Ins. Co. v Colangione, 94 AD2d 916, 918-919 [1983]; Julien J. Studley, Inc. v Lefrak, 66 AD2d 208, 217 [1979], affd 48 NY2d 954 [1979]; Weiner v Greyhound Bus Lines, 55 AD2d 189, 191-192 [1976]).
My analysis of the effect of res judicata on the dual capacity appearance of a fiduciary finds support in the SCPA itself. SCPA 1505 (1) provides that where the same person is a testamentary trustee and also the executor of the will upon the same estate, proceedings taken by the person as trustee do not affect him, her, or it as executor, except in one of the instances enumerated in the statute. None of these instances pertains here. The practice commentaries to this provision explain “[w]hen the same person serves as testamentary trustee and also the executor ... of the estate, most proceedings treat him as completely separate in the two capacities, and an action which affects him in one capacity does not affect him in the other capacity” (Turano, Practice Commentaries, McKinney’s Cons Laws of NY, Book 58A, SCPA 1505). There is no provision in the SCPA for treating a fiduciary as one entity in the two capacities when judicially settling its account as executor or trustee. Accordingly, I would hold that, under the circumstances presented here, the beneficiary of the Eighth (B) Trust is not precluded by the decrees discharging Chase as the executor and as the trustee of the Eighth (A) Trust from asserting claims against it for its failure to object as the trustee of the Eighth (B) Trust, even though the trustee and the executor were the same entity (see *137Pepper v Zions First Natl. Bank, N.A., supra at 152, citing Matter of Winston’s Estate, 99 Ill App 3d 278, 287, 425 NE2d 973, 980-981 [1981]; Bullis v DuPage Trust Co., 72 Ill App 3d 927, 391 NE2d 227 [1979]; Liska v First Natl. Bank in Sioux City, 310 NW2d 531 [Iowa 1981]; Matter of Kemske, 305 NW2d 755, 762 [Minn 1981]; In re First Natl. Bank of Mansfield, supra; Smith v McMahon, 236 Or 310, 388 P2d 280 [1964]).
The dictum relied upon in the cases cited by Chase is unpersuasive. These cases all state the general proposition that, where a fiduciary acting in its representative capacity accounts to itself in another representative capacity, interested persons as beneficiaries will not be bound by the decree unless they are cited in that proceeding (see e.g. Matter of Massimino, supra at 121). However, I do not think SCPA 2210 (10) should be interpreted as a means of binding the beneficiaries, but rather, it should be seen as providing an opportunity for the beneficiaries to object to the particular accounting at issue in that proceeding. Nevertheless, there is nothing in SCPA 2210 (10) or the case law that precludes a beneficiary from objecting, at a later opportunity, to the failure of a fiduciary to act in its separate capacity to protect the beneficiary in those prior proceedings.4
In neither Matter of Massimino (supra) nor In re Campbell’s Will (38 NYS2d 827, 831 [1942], affd 267 App Div 783 [1943]) did the objectant seek to surcharge the trustee for failing to object, in its capacity as trustee, to the accounting it filed in its capacity as executor. Massimino does not stand for the proposition that Chase can take advantage of its multifiduciary capacity to preclude a beneficiary from objecting to its actions as the trustee of the Eighth (B) Trust which have never before been the subject of any court proceeding to which the beneficiary of the Eighth (B) Trust as such could have filed objections. Thus, in my opinion the objections *138raised in the proceeding at bar pertaining to the alleged failure of the trustee of the Eighth (B) Trust to object in the estate and Eighth (A) Trust accounting proceedings are not foreclosed by the ruling in Massimino. That case held only that the person in the position of the Eighth (B) Trust beneficiary is entitled to be heard on her direct objections in the estate accounting. The remainder of the decision in Massimino is dictum. Similarly, the holding in In re Campbell’s Will (supra) does not estop the objeetant from filing objections to the Eighth (B) trustee’s independent derelictions of its duties in the prior accountings.
The only case cited by Chase which may support its position is Matter of Chaves (143 Misc 868 [1932], affd without op 239 App Div 900 [1933]), in which the same individual served as the administratrix and, when a will was located, as the executrix of the estate of Jose Chaves. The objeetant appeared at the accounting of the administratrix and consented to the entry of a decree settling her account (Matter of Chaves, supra at 870). She made no objection to the account or to the retention of certain securities (id.). On the executrix’s accounting, the Surrogate’s Court held that the decree discharging the administratrix was conclusive on the issue of the retention of the securities (id.). Therefore, the objeetant was barred from asserting any liability against the executrix for the retention of the securities based upon her failure to object in the prior proceeding (id.). Again, however, the objeetant in the case at bar is not attacking the acts of Chase as the executor or the trustee of the Eighth (A) Trust, but only its acts or failure to act as the trustee of the Eighth (B) Trust. Furthermore, Chaves is distinguishable because the fiduciary of the same estate succeeded herself, whereas Chase is serving as a fiduciary over different entities—an estate and two trusts—with different legatees, beneficiaries, and parties in interest. In any event, Chaves is not binding on this Court (see Mountain View Coach Lines v Storms, 102 AD2d 663, 665 [1984]).
What divides the majority and dissent in this case is the treatment of those objections the Surrogate’s Court refused to summarily dismiss. The majority equates these with the ones the Surrogate did dismiss because there is nothing more than a semantic difference between them. Based on this equivalence, the majority applies the doctrine of res judicata to summarily dismiss the objections the Surrogate allowed to survive.
We all agree, the Surrogate included, that Pamela Townley Creighton’s direct assault on the estate and Eighth (A) Trust *139accountings are, indeed, barred by res judicata. This is because the issue, in one instance whether the executor acted prudently in retaining Kodak stock in the estate and, in the other, whether the Eighth (A) trustee acted properly in receiving and retaining the Kodak stock in that trust, has been fully and fairly concluded by the prior decrees settling those accounts. While hewing to the notion that Pamela Townley Creighton’s objections to the failure of her own trustee of the Eighth (B) Trust to object in those prior proceedings is a semantic attempt to open up those long-ago concluded accountings, the majority, by permitting, inter alia, the survival of objections after the latest decree, the 1981 decree, is tacitly acknowledging that the issues are not the same.
In more than just semantics, the issues are, indeed, different (see Lipkind v Ward, 256 App Div 74, 78-79 [1939]; cf. Palmer v Hussey, 87 NY 303, 306-307 [1882], affd 119 US 96 [1886]). If Pamela Creighton’s trustee of the Eighth (B) Trust had been a separate person or entity other than Chase, there is no question that she could hold that trustee responsible for failing to object in the accounting proceedings for the estate and Eighth (A) Trust, whether or not she had appeared in those proceedings (see SCPA 1506 [4]; 2210 [7]; Restatement [Second] of Trusts § 177; Matter of Parkinson, supra; Matter of Ziegler, supra; Matter of Brunner, 49 Misc 2d 139, 140 [1966], affd 26 AD2d 838 [1966]; Turano, Practice Commentaries, McKinney’s Cons Laws of NY, Book 58A, SCPA 1506).
The majority, however, alters the situation in the case of a multicapacity fiduciary such as Chase. In effect, the majority concludes that SCPA 2210 (10) and the will of Blanche D. Hunter appointing Chase immunize it for all future capacities from imprudent investing in its role as fiduciary for the estate. Nothing in the history or language of SCPA 2210 (10) or in the will sponsors such a result. I agree with the reluctance of the Surrogate to construe SCPA 2210 (10) as providing such protection and agree that the issue be left for action by the Legislature. To do the contrary is to read into a statute that is in derogation of the common law (see majority at 125; McKinney’s Cons Laws of NY, Book 1, Statutes § 301 [b] [“The common law is never abrogated by implication, but on the contrary it must be held no further changed than the clear import of the language used in a statute absolutely requires”]), a provision that is absent and that undermines the intent of that section: to stop a fiduciary from taking advantage of its dual or multiple relationship *140to evade its responsibility to its beneficiary (see Matter of Massimino, supra).
In my interpretation of the law applicable to the objections that are, in fact, before us on this appeal, I emphatically do not negate the doctrine of res judicata and I accord to SCPA 2210 (10) an effect no broader than to bar Pamela Townley Creighton’s objections to Chase’s actions as coexecutor and trustee of the Eighth (A) Trust, not of the Eighth (B) Trust. Likewise, I ám not saying that Chase is not released “as such Executor[ ] as to all matters embraced in its Account and this decree.” I am saying the present objections are not barred by that provision because Chase was not thereby released as trustee of the Eighth (B) Trust (see Pepper v Zions First Natl. Bank, N.A., supra, at 152-153), and these objections do not raise matters embraced in the estate account and decree.
The effect of my position is not to put a multicapacity fiduciary literally in the position of objecting to its own account. Rather, the effect is to encourage fiduciaries to be vigilant, prudent, and faithful to their fiduciary duties. This accords with well-recognized public policy. I simply do not believe that this Court should lend its weight and prestige to immunize a fiduciary from breach of its obligations to a trust beneficiary merely because the testatrix appointed it in multiple capacities and it has been discharged in one or more of these prior capacities.
In conclusion and simply put, the objectant challenges the Eighth (B) trustee’s actions which, I would hold, were not embraced by the prior accountings and could not have been addressed in the prior proceedings (see Matter of Connors, 36 Misc 2d 866, 867 [1962]; Pepper v Zions First Natl. Bank, N.A., supra; cf. In re Campbell’s Will, supra; Matter of Chaves, supra; Matter of Massimino, supra). Thus, the Surrogate’s Court acted properly, and I would affirm its order insofar as appealed from.
Altman and Goldstein, JJ., concur with Prudenti, P.J.; Crane, J., concurs in part and dissents in part in a separate opinion.
Ordered that the order is modified, on the law, by deleting the provisions thereof denying those branches of the petitioner’s motion which were to dismiss objection 4, so much of objection 5 as charged the petitioner’s predecessor-in-interest with failing to inform and advise the objectant of the risk of maintaining a concentration of Eastman Kodak Company stock in the estate, objection 8 (a) through (f), and so much of objection 8 (g) as charged the petitioner’s predecessor-in-interest with failing “to *141undertake a formal analysis and establish an investment plan for the Article Eighth A” trust, and objection 9, and substituting therefor provisions granting those branches of the motion; as so modified, the order is affirmed insofar as appealed from, without costs or disbursements.

. As the majority has noted, Pamela Townley Creighton died on December 3, 2002, but for the sake of clarity, this opinion will refer to her as the object-ant.


. The related doctrine of collateral estoppel precludes a party from relitigating in a subsequent action or proceeding an issue of ultimate fact raised in a prior action or proceeding and decided against that party or those in privity (see Buechel v Bain, 97 NY2d 295, 303 [2001]; D’Arata v New York Cent. Mut. Fire Ins. Co., 76 NY2d 659, 664 [1990]). Collateral estoppel is a flexible doctrine grounded in the facts and realities of a particular litigation which should not be rigidly or mechanically applied since it is, at its core, an equitable doc*132trine reflecting general concepts of fairness (see Buechel v Bain, supra; D’Arata v New York Cent. Mut. Fire Ins. Co., supra at 668).
The party seeking the benefit of collateral estoppel has the burden of demonstrating the identity of the issues in the present proceeding and the prior determination (see Kaufman v Eli Lilly & Co., 65 NY2d 449, 455-456 [1985]; Laing v Cantor, 1 AD3d 406 [2003]).

*131
(n. cont’d)



. SCPA 2210 (10) provides, in pertinent part:
“Upon a voluntary judicial settlement of the account of a fiduciary process must issue to: . . .

(n. cont’d)



. The prior accountings did not bind the objectant as the beneficiary of the Eighth (B) Trust, but only as a party interested directly in the estate and Eighth (A) Trust accounting proceedings (see Matter of Kemske, supra). In other words, while the objectant could have raised objections in the estate accounting proceeding to Chase’s actions as the executor, and in the Eighth (A) Trust accounting proceeding to the actions of Chase as the Eighth (A) trustee, her claims against her own fiduciary as Eighth (B) trustee for its repose in the estate and Eighth (A) Trust accounting proceedings could not have been raised in either of those prior accountings. In fact, the objections to the Eighth (B) trustee’s actions could not have been raised before 1997 when Chase sought to settle the Eighth (B) Trust account.